Case 1:18-cv-02782-TWP-MPB Document 113-1 Filed 02/17/21 Page 1 of 2 PageID #: 2160
           Case: 21-1288  Document: 1-4    Filed: 02/17/2021  Pages: 2



         UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



   Everett McKinley Dirksen United States Courthouse                               Office of the Clerk
           Room 2722 - 219 S. Dearborn Street                                     Phone: (312) 435-5850
                Chicago, Illinois 60604                                           www.ca7.uscourts.gov




                                                       CIRCUIT RULE 3(b) NOTICE
    February 17, 2021


                                            LEGEND'S CREEK HOMEOWNERS ASSOCIATION, INC.,
                                            Plaintiff - Appellant

    No. 21-1288                             v.

                                            TRAVELERS INDEMNITY COMPANY OF AMERICA,
                                            Defendant - Appellee

     Originating Case Information:

    District Court No: 1:18-cv-02782-TWP-MPB
    Southern District of Indiana, Indianapolis Division
    Clerk/Agency Rep Roger A. G. Sharpe
    District Judge Tanya Walton Pratt


   Circuit Rule 3(b) empowers the clerk to dismiss an appeal if the docket fee is not paid within
   fourteen (14) days of the docketing of the appeal. This appeal was docketed on
   February 17, 2021. The District Court has indicated that as of February 17, 2021, the docket fee
   has not been paid. Depending on your situation, you should:


    1.            Pay the required $500.00 docketing fee PLUS the $5.00 notice of appeal filing
                  fee to the District Court Clerk, if you have not already done so. The Court of
                  Appeals cannot accept this fee. You should keep a copy of the receipt for your
                  records.

                  File a motion to proceed on appeal in forma pauperis with the District Court, if
                  you have not already done so. An original and three (3) copies of that motion,
    2.
                  with proof of service on your opponent, is required. This motion must be
                  supported by a sworn affidavit in the form prescribed by Form 4 of the
                  Appendix of Forms to the Federal Rules of Appellate Procedure (as amended
                  12/01/2013), listing the assets and income of the appellant(s).
Case 1:18-cv-02782-TWP-MPB Document 113-1 Filed 02/17/21 Page 2 of 2 PageID #: 2161
           Case: 21-1288  Document: 1-4    Filed: 02/17/2021  Pages: 2



    3.        If the motion to proceed on appeal in forma pauperis is denied by the district
              court, you must either pay the required $500.00 docketing fee PLUS the $5.00
              notice of appeal filing fee to the District Court Clerk, within fourteen (14) days
              after service of notice of the action to the district court, or within thirty (30)
              days of that date, renew your motion to proceed on appeal in forma pauperis
              with this court.

   If the motion is renewed in this court, it must comply with the terms of Fed.R.App.P. 24(a).

   If one of the above stated actions is not taken, the appeal will be dismissed.




    form name: c7_DC_Fee_Notice_Sent(form ID: 158)
